Electronically Filed
                                                          Supreme Court
                                                          SCWC-XX-XXXXXXX
                                                          16-OCT-2019
                                                          02:10 PM



                            SCWC-18-000505

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           STATE OF HAWAI#I
                    Respondent/Plaintiff-Appellee,

                                  vs.

             BENITO MARROQUIN, III aka BENNY MARROQUIN,
                   Petitioner/Defendant-Appellant.


           CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                   (CAAP-XX-XXXXXXX; 3PC16100117K)

          ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Benito Marroquin, III’s

application for writ of certiorari filed on September 5, 2019, is

hereby accepted, and will be scheduled for oral argument.      The parties

will be notified by the appellate clerk regarding scheduling.

          DATED:   Honolulu, Hawai#i, October 16, 2019.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson